Citation Nr: 1037235	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for tendonitis and 
arthritis of the left thumb.

3.  Entitlement to an initial evaluation in excess of 10 percent 
prior to November 20, 2009, and in excess of 30 percent since 
November 20, 2009, for gastroesophageal reflux disease (GERD).

4.  Entitlement to an evaluation in excess of 20 percent prior to 
November 30, 2005, and from February 1, 2007 to November 19, 
2009, and in excess of 40 percent since November 20, 2009, for 
service-connected degenerative arthritis and degenerative disc 
disease (DDD) of the lumbosacral spine at L4-5.

5.  Entitlement to an evaluation in excess of 10 percent prior to 
March 1, 2008, for favorable ankylosis of the interphalangeal 
(IP) joint of the left thumb.




REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to 
August 1976.  The Veteran also served in the Air National Guard 
from June 1982 to December 1989 with active duty for training 
(ACDUTRA) from July 27, 1985 to August 11, 1985 and from August 
5, 1989 to August 6, 1989.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2008.  This matter was 
originally on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

The issues of entitlement to increased evaluations for service-
connected lumbar spine disability and GERD are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran does not have a chronic hip disability that is 
related to active service or to service-connected disability.

2.  The Veteran does not have tendonitis or arthritis of the left 
thumb that is related to active service or service-connected 
disability.

3.  Between November 30, 2000 and March 1, 2008, the Veteran's 
left thumb disability was manifested by fusion of the IP joint, 
pain, weakness of grasp, tenderness to muscle of left first ray, 
and tender scar.  The left thumb disability was not manifested by 
ankylosis of carpometacarpal joint in addition to IP joint, 
limitation of motion such that there remained a gap of more than 
two inches (5.1 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, limitation of motion 
of the other digits, interference with overall function of the 
hand, or functional impairment beyond the 10 percent disability 
rating.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a chronic left hip disability that 
was incurred in or aggravated by service or that is related to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The Veteran does not have tendonitis or arthritis of the left 
thumb that was incurred in or aggravated by service or that is 
related to service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  The criteria for a disability evaluation in excess of 10 
percent for favorable ankylosis of left thumb interphalangeal 
joint between November 30, 2000 and March 1, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2002 and 2009).

4.  The criteria for a separate 10 percent evaluation for painful 
scar over the left thumb IP joint from October 31, 2005, to March 
1, 2008, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7804 (2002 and 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's October 2008 Remand, the Appeals 
Management Center (AMC) readjudicated the Veteran's claim under 
provision of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more 
detail below, scheduled VA examinations to assess the severity of 
the Veteran's service-connected GERD, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the Board 
finds that there has been compliance with the Board's October 
2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).



Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims held that, pursuant to 38 U.S.C. § 5103(a) 
(2008) (currently at 38 U.S.C. § 5103(a)(1)), a VCAA notice for 
an increased rating claim must include the following information:  
(1) the VA must notify the Veteran that in order to substantiate 
a claim, he or she must provide (or ask the VA to obtain) medical 
or lay evidence demonstrating that his or her disability has 
worsened or increased in severity and the effect the worsening 
has had on his or her employment and daily life; (2) if the 
Veteran's current diagnostic code "contains criteria necessary 
for entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell the 
Veteran that if he or she is assigned a higher rating, that 
rating will be determined by applying relevant diagnostic codes, 
which generally provide for disability ratings between 0-100%, 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life"; and 
(4) the notice must also provide examples of the types of medical 
and lay evidence-such as job application rejections-that the 
Veteran may submit (or ask the VA to obtain) "that are relevant 
to establishing [her or] his entitlement to increased 
compensation."

In 2009, the United States Court of Appeals for the Federal 
Circuit issued a decision on appeal that vacated and remanded the 
decision of the Veterans Claims Court in Vazquez-Flores.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 
2009).  In view of some potentially qualifying language included 
in the Federal Circuit's decision in vacating the CAVC's decision 
("insofar as"), it appears that only the generic first, third, 
and fourth elements [contained in the CAVC's decision] are in 
fact required under the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in December 2002, November 2006, May 
2008, and January 2009 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
Together, the letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examination in October 2005 to assess the severity of 
service-connected left thumb disability.  38 C.F.R. § 
3.159(c)(4).  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
service-connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate upon 
which to base a decision. 

The Veteran has not been afforded a VA examination, with an 
opinion as to the etiology of his claimed hip disorder.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, as no medical evidence has been presented showing 
treatment of a hip disability or the possibility that a current 
chronic hip disorder is related to service or to service-
connected disability, the Board finds that an etiology opinion is 
not "necessary."  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran seeks service connection for a hip disorder and left 
thumb tendinitis and arthritis.  

With respect to claimed left thumb tendinitis and arthritis, the 
Board notes that an August 1990 rating decision granted service 
connection for favorable ankylosis interphalangeal joint left 
thumb; however, a December 2007 Decision Review Officer Decision 
severed service connection for this disability effective March 1, 
2008.  Of record is a February 2007 Administrative Decision which 
determined that the Veteran's injury of August 8, 1985 (deep 
laceration to volar aspect of left thumb), was not incurred in 
the line of duty and was due to willful misconduct on his part.  
The Veteran submitted a Notice of Disagreement (NOD) with the 
December 2007 rating decision which severed service connection.  
On July 6, 2010, the AMC issued a Statement of the Case (SOC).  
The Veteran had 60 days from the date that the SOC was issued in 
which to perfect his appeal.  No appeal has been received by VA.  
Thus, the Board will determine if service connection for left 
thumb tendinitis and arthritis is warranted apart from the August 
1985 injury to the left thumb.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303(a).  The first 
question that must be addressed, therefore, is whether incurrence 
of a hip disorder or left thumb tendinitis and arthritis is 
factually shown during service.  The Board concludes it was not.  
Although the Veteran's service treatment records indicate a back 
injury during active duty, that an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  In this case, the service treatment records 
are absent complaints, findings or diagnoses of a hip disorder 
during service.  With respect to the claimed left thumb 
tendinitis and arthritis, the service treatment records are 
absent complaints, findings or diagnoses of left thumb disorder 
apart from residuals of the August 1985 injury.    

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Arthritis can be service-connected on such a basis.  
However, there is no medical evidence of record of left thumb 
arthritis.  X-rays of the left hand in February 2002 showed no 
acute disease or arthritic changes, and x-rays of the left hand 
in December 2002 showed fusion of IP joint of the left thumb and 
mild posttraumatic deformity of the right fifth metacarpal head 
but no arthritis.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  In light of lack of any relevant 
history reported between the Veteran's date of discharge from 
active duty and date of  hip symptomatology, service connection 
is not warranted under 38 C.F.R. § 3.303(b).  In addition, the 
Veteran has specifically claimed that his hip disorder was caused 
by his back injury and his change in gait.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists and 
that the current disability was either caused by or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

A review of the Veteran's post-service treatment records 
indicates that he has sought treatment for left thumb pain.  
However, there is no medical evidence of left thumb arthritis or 
left thumb tendinitis.  The Veteran underwent VA examination in 
December 2002.  Physical examination of the left hand 
demonstrated no evidence of tendonitis.  The examiner noted 
specifically there was no warmth, edema or pain to palpation of 
tendons.

The Board acknowledges the Veteran's assertions that he has 
experienced hip and left thumb pain.  With respect to the 
Veteran's hip pain, at the December 2002 VA examination, the 
Veteran noted that the hip condition was buttock pain on the 
left.  The examiner diagnosed myofascial pain affecting left side 
of the back and buttock.   In an October 2005 consultation 
report, it was noted that the Veteran had had re-exacerbation of 
his low back, right hip and right leg pain, and in November 2005, 
the Veteran presented with low back complaints with radiation 
into the hip and leg.  After physical examination, diagnoses of 
lumbar degenerative disc disease and lumbar stenosis were made.  
A January 2006 private physical therapy progress report notes 
that the Veteran was still reporting pain with standing/walking 
which radiates from the right hip into the groin and varies in 
severity depending on length of time upright.  It was noted that 
pain appears to be due to nerve impingement.  Diagnosis noted was 
L4-5 stenosis status post decompression.  

In this case, hip pain is actually just symptomatology related to 
lumbar spine disorder.  Without a separate recognized injury or 
disease entity, VA is not authorized to award compensation for 
reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a) (Service connection is awarded for "a particular injury 
or disease resulting in disability..."); see also Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub 
nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. 
Cir. 2001) (The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.)  

In the absence of competent evidence which suggests that the 
Veteran's hip pain constitutes a chronic disability separate from 
the Veteran's service-connected lumbar spine disability, the 
Board has no basis on which to consider the Veteran's pain as 
more than a medical finding or symptom.  The Veteran's own 
assertions to the contrary do not constitute competent medical 
evidence in support of his claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Absent a showing of a current 
chronic hip disability which could be related to service or 
service connected disability, entitlement to service connection 
for hip pain must be denied.

With respect to the Veteran's left thumb pain, this pain has been 
related to the August 1985 trauma which has been determined to 
have been due to the Veteran's willful misconduct.  In the 
absence of competent evidence which suggests that the Veteran's 
left thumb pain constitutes a chronic disability apart from 
residuals of the August 1985 injury, the Board has no basis on 
which to consider the Veteran's pain as more than a medical 
finding or symptom.  The Veteran's own assertions to the contrary 
do not constitute competent medical evidence in support of his 
claim.  Absent a showing of a current chronic thumb disability 
apart from residuals of August 1985 injury which could be related 
to service, entitlement to service connection for left thumb pain 
must be denied.

As the preponderance of the evidence is against the above claims, 
the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When the Veteran is requesting a higher rating for an already 
established service-connected disability, the present disability 
level is the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, "staged" ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, service 
connection is in place for favorable ankylosis of the 
interphalangeal joint of the left thumb from August 7, 1989 to 
March 1, 2008.  The Board will determine whether a higher 
disability evaluation is warranted for anytime within a year 
prior to the date the Veteran filed his claim for increase 
(November 30, 2001) and March 1, 2008.

The Veteran seeks an increased rating for service-connected 
favorable ankylosis of the left thumb interphalangeal joint.  
Again, the Board notes that a December 2007 Decision Review 
Officer Decision severed service connection for this disability 
effective March 1, 2008.  Thus, the Board will consider whether 
an evaluation in excess of 10 percent is warranted at any time 
between November 30, 2000 (one year prior to date the Veteran 
filed his claim for increase) and March 1, 2008 (the date that 
service connection was severed).

At the December 2002 VA examination, x-rays of the Veteran's left 
hand showed fusion of the IP joint of the left thumb, minimal 
deformity of the right fifth metacarpal head.  Inspection of the 
left hand revealed fusion of the IP joint of the left thumb.  The 
MCP joint was symmetrical, left to right.  There was no physical 
examination evidence of tendonitis; specifically there was no 
warmth, edema or pain to palpation of the tendons.  The proximal 
hand, distal to the wrist measured right 16 centimeters and left 
15.5 centimeters just distal to the web spaces 14 centimeters 
bilaterally.  Sensory examination was intact to sharp and dull, 
bilaterally.  No report of proximal to distal sensory loss.  
Reflexes were 2+ and symmetrical.  The examiner assessed the 
Veteran with decreased range IP joint, weakness of grasp, report 
of tenderness muscle of left first ray, no x-ray evidence of 
arthritis beyond thumb IP joint, and no physical examination 
evidence of tendonitis.

At the October 2005 VA examination, the examiner noted that there 
had been increase in pain involving the first ray and tenderness 
in the muscles around the first web space.  Physical examination 
noted amputation of left hand thumb and noted that the Veteran 
had surgical debridement of bone at the joint and that there was 
consequently a short first ray.  The examiner also noted that the 
IP joint was stiff and ankylosed in extension.  The examiner 
noted that the ankylosis affected overhand hand function and 
noted decreased grasp because of loss of thumb range.  The 
examiner noted that there was mild left thumb IP joint deformity 
with 15 degrees of angulation.  There was not a gap between thumb 
pad and tips fingers on attempted opposition of thumb to fingers 
or a gap between finger and proximal transverse crease of hand on 
maximal flexion of finger.  The examiner noted mild modality in 
grasping, pushing, pulling, twisting, and normal probing, 
writing, touching, and expression.  There was moderate throbbing 
pain.  Range of motion of the left thumb IP joint showed no 
motion.  The examiner noted that there was tenderness to 
palpation of the scar over the IP joint at the site of surgical 
repair.  The examiner noted a 2-centimeter scar with 
discoloration along the scar and sensitivity to pressure as noted 
with radiating pain and pressure and positive Tinnels.  X-rays 
showed fusion of the IP joint of the thumb and mild deformity of 
the head of the fifth metacarpal.  

The Veteran's left thumb disability has been rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5224 for ankylosis of the 
thumb.  Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  

The criteria for rating disabilities of individual fingers of the 
hand were revised effective August 26, 2002.  See 67 Fed. Reg. 
48784 (July 26, 2002).  

Under the previous criteria, disabilities of the individual 
fingers were rated under Diagnostic Codes 5224, 5225, 5226 and 
5227, based upon ankylosis of the thumb, index finger, middle 
finger and any other finger, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5224, 5225, 5226, 5227 (2002).  Under the rating 
criteria that became effective August 26, 2002, these Diagnostic 
Codes remained essentially the same, based upon ankylosis of the 
individual fingers, and new Diagnostic Codes 5228, 5229 and 5230 
were added pertaining to limitation of motion of the thumb, index 
or long finger and ring or little finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2009).

Prior to August 26, 2002, Diagnostic Code 5224, for ankylosis of 
the thumb, provided for a 10 percent rating evaluation for 
favorable ankylosis and a 20 percent rating evaluation for 
unfavorable ankylosis.  Effective from August 26, 2002, 
Diagnostic Code 5228, provides for a 10 percent rating for a gap 
of one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers and a 20 
percent rating for a gap of more than 2 inches (5.1 cm) between 
the thumb pad and the fingers with the thumb attempting to oppose 
the fingers.  There is no differentiation between the ratings 
assigned for the major and minor hands under these codes.  

Prior to August 26, 2002, in classifying the severity of 
ankylosis of single digits, ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, would be rated 
as amputation.  Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints would be rated as unfavorable 
ankylosis.  With only one joint of a digit ankylosed, the 
determination would be made on the basis of whether motion was 
possible to within 2 inches of the median transverse fold of the 
palm; when so possible, the rating would be for favorable 
ankylosis, otherwise unfavorable ankylosis.

Currently, Note 4, evaluation of ankylosis of the thumb, provides 
that when both the metacarpal and interphalangeal joints are 
ankylosed and either is in extension or "full" flexion or there 
is rotation or angulation of a bone, the disability should be 
evaluated as amputation at metacarpophalangeal joint or through 
proximal phalanx.  

Diagnostic Code 5152 provides for assignment of a 20 percent 
rating for amputation of the minor thumb at the distal joint or 
through the distal phalanx and at the metacarpophalangeal joint 
or through the proximal phalanx.  38 C.F.R. § 4.71a, DC 5152.

Note 4 to 38 C.F.R. § 4.71a also currently provides that an 
evaluation for unfavorable ankylosis is warranted if both the 
carpometacarpal and interphalangeal joints are ankylosed or if 
there is a gap of more than two inches between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers if 
only either the carpometacarpal or interphalangeal joint is 
ankylosed.  

There is no objective evidence of record that the left thumb 
carpometacarpal joint is ankylosed.  In addition, although the 
October 2005 VA examiner noted that the Veteran's left thumb was 
amputated, the examiner did not indicate that there was 
amputation at distal joint or through distal phalanx or at 
metacarpophalangeal joint or through proximal phalanx.  The 
examiner only noted that surgical debridement of the bone 
shortened the first ray.  Therefore, rating the left thumb 
disability as an amputation is not for application.  38 C.F.R. 
§ 4.71a (2002) and (2009).  

There is no objective evidence of a gap of more than two inches 
(5.1 cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Therefore, rating the left 
thumb disability as unfavorable ankylosis is also not for 
application.  Id.  

Also effective August 26, 2002, the notes to Diagnostic Codes 
5224 through 5227 in 38 C.F.R. § 4.71a were amended to require 
consideration of "whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand."  See 67 Fed. 
Reg. 48785.  Thus, the Board has considered whether a higher 
evaluation is warranted under any other diagnostic code.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily 
functions of each group are listed at 38 C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, unless 
the injuries affect entirely different functions.  38 C.F.R. § 
4.55(a); see also 38 C.F.R. § 4.14.  

The severity of the muscle disability is generally determined by 
application of criteria at 38 C.F.R. § 4.56.  For VA rating 
purposes, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Under diagnostic codes 5301 to 
5323, muscle injuries disabilities are generally rated as slight, 
moderate, moderately severe or severe according to criteria based 
on the type of injury, the history and complaint, and objective 
findings.  38 C.F.R. § 4.56(d).

The first consideration in rating the Veteran's left thumb injury 
is to identify the muscle group involved.  Muscle Group IX 
involves the intrinsic muscles of the hand, including the thenar 
eminence, the short flexor, opponens, abductor, and adductor of 
the thumb, hypothenar eminence, the short flexor, opponens, and 
abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 
palmar interossei.  Muscle Group IX functions to supplement the 
strong grasping movements of the forearm muscles with delicate 
manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309 
(2009).  Because the hand is so compact a structure, isolated 
muscle injuries are rare, and these injuries are rated based on 
limitation of motion with a minimum 10 percent.  38 C.F.R. § 
4.73, Diagnostic Code 5309, Note following.

Thus, although the October 2005 VA examiner noted that there was 
interference with overall function of the hand resulting from 
left thumb disability, including decreased strength and manual 
dexterity, rating the left thumb disability as a muscle injury to 
Muscle Group IX does not provide a disability evaluation in 
excess of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309.  
As noted above, the Veteran has not demonstrated a gap of more 
than two inches between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers or ankylosis of the left 
wrist or any left hand fingers.

In addition, loss of use of a hand for special compensation 
purposes is not warranted as there is evidence that effective 
hand function remains.  38 C.F.R. §§ 4.63 (2009) and 4.71a, 
Diagnostic Code 5224, Note (2009).

The Board notes that there is no applicable diagnostic code that 
provides a higher rating for the Veteran's left thumb disability.  
38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of 
motion, and that a part that becomes disabled on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.  
The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holdings in DeLuca.  However, an increased 
evaluation for the Veteran's left thumb disability is not 
warranted on the basis of functional loss due to pain or weakness 
in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 10 percent rating, and no 
higher.  In this regard, the Board observes that the Veteran has 
complained of pain on numerous occasions.  However, the effect of 
the pain is contemplated in the 10 percent disability evaluation 
under Diagnostic Code 5224.  The Veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  As noted above, the October 2005 VA examiner 
determined that the Veteran exhibited only moderate pain and 
severity of interference or decreased function.  In addition, the 
examiner noted only mild modality with grasping, pushing, 
pulling, and twisting and normal modality with probing, writing, 
touching, and expression.  

Therefore, the Board finds that the preponderance of the evidence 
is against a higher evaluation for the Veteran's left thumb 
disability between November 30, 2000 and March 1, 2008.

The Board has also considered whether a separate rating for the 
Veteran's left thumb scar is warranted.  

Scars are evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805. The criteria under these Diagnostic Codes were 
amended in August 2002 and again in October 2008.  However, the 
criteria amended effective October 23, 2008 are not applicable 
here, as they apply only to claims filed on or after the 
effective date.  Final Rule, 73 FR 54708 (September 23, 2008).

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7803 
provided for a 10 percent rating for scars that were superficial, 
poorly nourished, with repeated ulcerations.  Diagnostic Code 
7804 provided for a 10 percent rating for scars that were 
superficial, tender, and painful on objective demonstration.  
Diagnostic Code 7805 provided that other scars (not falling 
within the criteria of Diagnostic Codes 7800 through 7804) were 
to be rated on the basis of limitation of function of the part 
affected.  Diagnostic Codes 7800, 7801, and 7802 are not 
applicable as these codes are for disfiguring scars of the head, 
face or neck, third degree burn scars, and second degree burn 
scars, respectively.

Under the rating criteria effective August 30, 2002, Diagnostic 
Code 7801 provides that scars other than on the head, face, or 
neck, that are deep or that cause limited motion, and cover an 
area of at least 6 square inches (39 square cm.) warrant 
evaluations from 10 percent to 40 percent.  Diagnostic Code 7802 
provides that scars other than on the head, face, or neck, that 
are superficial and do not cause limited motion, and cover an 
area of at least 144 square inches (929 square cm.) warrant a 
compensable evaluation.  Diagnostic Code 7803 provides that a 
scar that is superficial and unstable warrants the assignment of 
a maximum 10 percent rating.  Diagnostic Code 7804 provides that 
a scar that is superficial and painful on examination warrants 
the assignment of a 10 percent rating.  Also, Diagnostic Code 
7805 provides that other scars (not otherwise considered under 
the rating schedule) are to be rated on the basis of limitation 
of function of the affected part.

As the October 2005 VA examiner noted that there was tenderness 
to palpation of the scar over the IP joint at the site of 
surgical repair, a separate 10 percent rating pursuant to 
Diagnostic Code 7804 for a superficial, tender, and painful scar 
on objective demonstration is warranted from October 31, 2005 to 
February 28, 2008.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  

However, an evaluation in excess of 10 percent is not warranted 
for the Veteran's left thumb scar as the Veteran's scar is not 
shown to be deep.  In addition, as Diagnostic Code 7805 provides 
for rating scars based on limitation of function of the affected 
part, assigning a higher evaluation pursuant to this diagnostic 
code would involve overlapping with the symptomatology considered 
for the Veteran's thumb ankylosis under Code 5305. Accordingly, a 
higher separate rating cannot be assigned on that basis.  See 38 
C.F.R. § 4.14 (avoidance of pyramiding of ratings).

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's left thumb disability 
between November 30, 2000 and March 1, 2008 presents such an 
unusual or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1).  The left thumb 
disability did not result in symptoms not contemplated by the 
criteria in the rating schedule.  Hence the Board is not required 
to remand either matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  In the present 
case, there is no indication in the record that reasonably raised 
a claim of entitlement to a TDIU.


ORDER

Entitlement to service connection for a hip disability is denied.

Entitlement to service connection for tendonitis and arthritis of 
the left thumb is denied.

Entitlement to an evaluation in excess of 10 percent prior to 
March 1, 2008, for favorable ankylosis of the IP joint of the 
left thumb is denied.

Entitlement to a separate 10 percent evaluation from October 31, 
2008 and prior to March 1, 2008, for tender left thumb scar is 
granted subject to the law and regulations governing the payment 
of monetary benefits. 


REMAND

The Veteran seeks increased evaluations for service-connected 
degenerative arthritis and degenerative disc disease of the 
lumbosacral spine at L4-5 and GERD.

In October 2008, the Board remanded the case, among other things, 
to schedule the Veteran for VA examinations to assess the 
severity of service-connected GERD and lumbosacral spine 
degenerative arthritis and degenerative disc disease at L4-5 
disabilities.  

In March 2009, the Veteran submitted additional VA medical record 
dated February 2009 and identified additional records dated in 
August and November 2008 for service-connected disability.  The 
Board notes that prior to the receipt of these records, no 
records had been obtained since June 2008.  Thus, it is the 
Board's opinion that all VA medical records pertaining to the 
Veteran's service-connected lumbosacral spine arthritis at L4-L5 
and GERD should be obtained and associated with the claims file.

In November 2009, the Veteran underwent VA examination.  With 
respect to service-connected lumbosacral degenerative arthritis 
and DDD, the Board directed that the examiner should identify all 
impairments associated with the Veteran's lumbosacral spine 
disability, including any associated neurological impairment or 
bladder, bowel, or sexual dysfunction. The examiner should 
expressly differentiate any impairment caused by a disorder other 
than the Veteran's service-connected lumbosacral strain, offering 
an opinion/explanation as to why such impairment is not 
associated with this disability.  Although the examiner noted, 
"nocturia probably related to prostate condition,""[erectile 
dysfunction] ED may be related to diabetes mellitus," and 
"decreased sensation to sharp/dull discrimination in feet and 
lower legs is diffuse and non-dermatomal ... likely related to 
early diabetic neuropathy," he did not offer an 
opinion/explanation as to why such impairments were not 
associated with lumbar spine disability.    

Thus, the November 2009 VA examiner should be provided the 
opportunity to supplement his opinion with an addendum that 
offers an opinion/explanation as to why such impairments were not 
associated with lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or non-
VA medical treatment for his service-
connected lumbar spine disability and his 
GERD that is not evidenced by the current 
record.  If so, the Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  These records 
should then be obtained and associated with 
the claims folder.  The Veteran should be 
advised that he may also submit any 
evidence or further argument relative to 
the claim at issue.  In any case, all VA 
treatment records pertaining to treatment 
for any lumbar spine disorders or 
gastrointestinal disorders from the VA 
medical center in Louisville, Kentucky from 
July 2008 should be obtained and associated 
with the claims file.     

2.  The claims file should be sent to the 
examiner who conducted the VA examination 
in November 2009.  If the examiner who 
rendered the opinion in November 2009 is 
unavailable, the claims file should be sent 
to a similarly situated VA examiner.  

The examiner is asked to provide an 
addendum which includes an explanation as 
to why nocturia, erectile dysfunction, and 
decreased sensation to sharp/dull 
discrimination in feet and lower legs, are 
not associated with service-connected 
lumbar spine disability.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


